Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

       Allowable Subject Matter
2.	Claims 1-16 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Claims 1-11
None of the prior art of record teaches or suggests a host device comprising an input
recess, said input recess including a rotating cover offset from a central axis of the input recess, and a plurality of contacts disposed on an interfacing surface of the input recess to interface with a print particle replenishment device when the rotating port cover is rotated.
Claims 2 and 13
None of the prior art of record teaches or suggests a print device comprising a print particle input, said print particle input including a rotating annular structure situated on a static base structure, said rotating annular structure having a slot to engage a counterpart structure of a print particle replenishment device, and a plurality of contacts on an inner surface of the slot to mechanically contact and rotate with counterpart contact pads of the print particle replenishment device.
Claims 14 and 15
None of the prior art of record teaches or suggests a method comprising the steps of receiving, via a plurality of rotating contacts, print particle replenishment device authentication data, and unlocking a latch to allow rotation of a rotating annular structure into a docked position in response to verifying the print particle replenishment device authentication data.
Claim 16
None of the prior art of record teaches or suggests a host device comprising an input
recess, said input recess including a rotating cover offset from a central axis of the input recess, and a plurality of contacts disposed on an interfacing surface of the input recess to interface with a print particle replenishment device; wherein the plurality of contacts interfaces with a control device to authenticate the print particle replenishment device.
 
Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        05/21/22